Citation Nr: 9929419	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  94-43 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to accrued benefits, based upon a claim 
pending at the time of the veteran's death, for service 
connection for post-traumatic stress disorder (PTSD).  

2. Entitlement to accrued benefits, based upon a claim 
pending at the time of the veteran's death, for service 
connection for a left shoulder disorder.  

3. Entitlement to accrued benefits, based upon a claim 
pending at the time of the veteran's death, for service 
connection for hypertensive cardiovascular disease.  

4. Entitlement to accrued benefits, based upon a claim 
pending at the time of the veteran's death, for an 
increased rating for an anxiety disorder, rated as 30 
percent disabling.  

5. Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
September 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 1995 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to accrued benefits 
and entitlement to service connection for the cause of the 
veteran's death.

The case was remanded in August 1996.  It was returned to the 
Board in August 1999.  

The issue of service connection for the cause of the 
veteran's death will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1. PTSD was not demonstrated prior to the veteran's death.  

2. There has been no establishment of an etiologic nexus 
between the heart disease demonstrated prior to the 
veteran's death and service or a service connected 
disability.

3. There has been no establishment of an etiologic nexus 
between the left shoulder disability demonstrated prior to 
the veteran's death and the left shoulder injury sustained 
in service.

4. At the time of his death, the veteran's anxiety disorder 
was manifested by sleep disturbances such as nightmares 
and intrusive thoughts of combat and was productive of no 
more than definite social and industrial impairment.  


CONCLUSIONS OF LAW

1. The veteran did not submit evidence of a well-grounded 
claim regarding service connection for PTSD prior to his 
death.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).

2. The veteran had not submitted evidence of a well-grounded 
claim regarding service connection for a left shoulder 
disorder prior to his death.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5121 (West 1991); 38 C.F.R. § 3.303 (1998).

3. The veteran had not submitted evidence of a well-grounded 
claim regarding service connection for cardiovascular 
disease prior to his death.  38 U.S.C.A. §§ 1110, 1131, 
5107, 5121 (West 1991); 38 C.F.R. § 3.310 (1998).

4. The criteria for a rating in excess of 30 percent for an 
anxiety disorder for accrued benefits purposes have not 
been met.  38 U.S.C.A. §§ 1155, 5121 (West 1991); 
38 C.F.R. § 4.132, Code 9400 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon the death of a veteran, periodic monetary benefits to 
which he/she was entitled on the basis of evidence in the 
file at date of death, and due and unpaid for a period of not 
more than one year prior to death, may be paid to the living 
person first listed as follows: (1) His/Her spouse, (2) 
His/Her children (in equal shares), (3) His/Her dependent 
parents (in equal shares).  38 U.S.C.A. § 5121.  

I.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The threshold question to be answered concerning these issues 
is whether or not the veteran has presented evidence of well-
grounded claims; that is, one which is plausible, meritorious 
on their own, or capable of substantiation.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not presented such a claim, his appeal must fail and 
there is no duty on the VA to assist him in the development 
of his claim because such additional development would be 
futile.  Id.

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required. Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim may also be established where a chronic 
disease is shown in service or during an applicable 
presumptive period or where continuity of symptomatology is 
demonstrated during service.  Savage v. Gober, 10 Vet. App. 
489 (1997).  

A.  PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304 (f).  

Prior to his death, the veteran submitted a claim for PTSD.  
It is noted that he has been service connected for an anxiety 
disorder for many years, a condition which is rated on the 
same basis as PTSD, which is a specific anxiety state.  

As noted above, service connection for PTSD requires a 
confirmed diagnosis of this condition.  Review of the medical 
records, including both private and VA treatment records, 
discloses that the veteran, during his life, was never 
diagnosed with the disorder.  Of particular note is a VA 
examination conducted in May 1994 for the purpose of 
determining whether the veteran had PTSD.  At that time, the 
examiner noted the veteran's extensive combat experiences 
during service, which included participation in the Normandy 
Invasion and the Battle of the Bulge.  (The veteran's 
discharge certificate indicates that he participated in 
several campaigns as confirmed by his receipt of 5 battle 
stars and one arrowhead.)  The diagnosis was anxiety 
neurosis.  

Where there is no demonstration of a disability, a well-
grounded claim has not been submitted.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Under these circumstances, as there 
has been no confirmed diagnosis of PTSD, service connection 
for accrued benefits purposes is not warranted.  

B.  Left Shoulder

Service medical records show that the veteran sustained an 
injury of his left shoulder while lifting a trail of a gun 
while in France in 1944.  On examination for separation from 
service it was noted that he still complained of pain in the 
shoulder during bad weather and that it was sometimes painful 
while lifting 100 pounds or more.  Examination showed no 
limitation of motion or pathology in the left shoulder.  

An examination was conducted by VA in August 1952.  On 
orthopedic examination, no abnormality was noted in the left 
shoulder.  The only diagnosis was mild fibrositis of the 
cervical muscles.  There was no objective or X- ray evidence 
of left shoulder arthritis.  On examination by VA in July 
1957, no disability was found on the general medical 
examination.  Review of the remainder of the record shows that 
degenerative calcific tendonitis of the left shoulder was 
noted in 1983.  At that time, the veteran had reported that 
left shoulder pain had begun some months earlier.  Subsequent 
medical records reflect left shoulder pain.  

The medical evidence that was of record at the time of the 
veteran's death showed that he sustained a left shoulder 
injury in service.  The post- service medical record was 
negative with respect to the shoulder until 1983, more than 30 
years after service, when chronic left shoulder disability was 
shown.  At that time, left shoulder symptoms were of 
relatively recent onset.  The medical evidence of record when 
the veteran died did not include either medical opinion or 
evidence of continuity of symptomatology linking chronic 
disability to the in- service injury.  Accordingly, the claim 
was not well grounded, and is denied.

C.  Cardiovascular Disease

The veteran's claim for service connection for cardiovascular 
disease was filed prior to his death in December 1994.  His 
claim was initially made as being secondary to his service 
connected anxiety disorder.  

Review of the service medical records shows no complaint or 
manifestation of cardiovascular disease.  On examination for 
separation from service, the veteran's blood pressure reading 
was 120/80.  No cardiovascular disease was noted on 
examinations conducted by VA in August 1952 or July 1957.  

The veteran was hospitalized at a VA facility in December 
1982.  At that time, it was reported for clinical purposes 
that he had had a stroke in October 1982.  A CT scan and 
arteriograms that showed a right posterior parietal infarction 
and a right internal carotid that was 99 percent occluded from 
the bifurcation.  Cardiovascular disease is demonstrated in 
private and VA medical records since that time, but there are 
no medical opinions relating the development of the 
cardiovascular disease to service or to the veteran's service 
connected anxiety disorder.  

It should be emphasized that to be deemed well grounded, a 
claim for service connection must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  When, as in the present case, a condition is not 
shown in service or for many years later, competent medical 
evidence is required to link the current condition with remote 
events of service or, for secondary service connection, with a 
service connected disability; otherwise, the service 
connection claim is not well grounded.  Grivois v. Brown, 6 
Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Prior to his death, there was no medical evidence submitted to 
establish a link between the development of cardiovascular 
disease with service or the veteran's service connected 
anxiety disorder.  Under these circumstances, service 
connection for accrued benefits purposes is denied.  


II.  Increased Rating for Anxiety Disorder

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

At the time of his death, service connection was in effect 
for an anxiety neurosis, rated as 30 percent disabling.  This 
rating had been in effect since 1984.  

For an anxiety disorder, a 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impermanent.  A 50 percent 
evaluation is warranted for an anxiety disorder where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired and where 
the reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
requires that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9400.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms were "quantitative" in character, 
and invited the Board to "construe" the term "definite" in 
a manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision. 
38 U.S.C.A. § 7104(d)(1).  

In a precedent opinion, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite." 38 U.S.C.A. § 
7104(c).  With this consideration in mind, the Board will 
address the merits of the claim at issue.  

The veteran died in December 1994.  The primary evidence 
showing the severity of his psychiatric disorder that was of 
record at the time of his death is the VA compensation 
examination that was conducted in May 1994.  While other 
medical reports are of record, they primarily deal with the 
veteran's hypertensive heart disease, not his anxiety 
disorder.  

On VA examination in May 1994, it was noted that the veteran 
was very pleasant, cooperative and coherent.  He was 
accompanied by his wife.  As the interview progressed, it 
became obvious that he was suffering from an organic brain 
syndrome.  There were gaps in his memory.  His wife stated 
that, at times, he mistook her for their daughter.  The 
veteran was unable to drive because of difficulty in 
concentration.  He had periods of confusion.  In addition to 
this, he stated that he had nightmares of combat and did not 
sleep well.  He had intrusive thoughts of his combat 
experiences.  He had an exaggerated startle response.  It was 
noted that the veteran had worked for the same company for a 
number of years but had taken an early retirement at age 62 
due because he had a "couple of strokes."  The veteran was 
not oriented to time.  He knew the date, but not the month or 
the year.  He did not know the day of the week.  He did know 
who the president was, but not the previous president.  There 
was no evidence of a psychotic thought disorder. He denied 
hallucinations and delusions, although his wife said that 
from time to time, he thought the neighbor was using his lawn 
mower.  Judgment was poor and he had no insight.  The 
diagnosis was anxiety neurosis.  The examiner rendered an 
opinion that the veteran remained 30 percent disabled.  

From this psychiatric evaluation, it is clear that the 
majority of the veteran's disability was because of memory 
and concentration difficulties that the examiner attributed 
to the organic mental disease and not the anxiety disorder 
for which service connection was in effect.  The examiner 
rendered an opinion that the veteran's anxiety disorder 
remained 30 percent disabling.  While this opinion is not 
conclusive, there is no evidence to the contrary, and, 
further, the examiner's opinion  is persuasive evidence as to 
the severity of the anxiety disorder.  Under these 
circumstances, there is no evidence that a higher rating 
should be assigned for accrued benefits purposes.  Therefore 
the appeal is denied.  


ORDER

The claims for service connection, for accrued benefits 
purposes, for PTSD, a left shoulder disorder or 
cardiovascular disease are denied.  An increased rating for 
an anxiety disorder for accrued benefits purposes is denied.  


REMAND

The remaining issue on appeal is the claim for service 
connection for the cause of the veteran's death.  It is noted 
that the terminal hospital records are not associated with 
the claims file.  While the claim is not considered at this 
time to be well grounded, where VA is on notice of the 
existence of medical evidence which might well ground a 
claim, such evidence must be obtained to aid the appellant in 
completing her application for benefits.  Robinette v Brown, 
8 Vet. App. 69 (1995); Epps v. Brown, 9 Vet. App. 341 (1996).  
The Board is also of the opinion that, with respect to the 
appellant's argument that the fatal cardiovascular disease 
was caused by service connected disability, she should be 
informed of the evidence necessary to well ground her claim.

In view of the above, the case is REMANDED for the following:

1.  The RO should obtain the veteran's 
terminal hospital records for association 
with the claims folder.  

2.  When this action is completed, the 
claims should be reviewed by the RO.  
Should the decision remain adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case which informs her that medical 
evidence showing a nexus between the 
anxiety disorder and the fatal 
cardiovascular disease may be necessary 
to well ground her claim. 

After completion of the usual adjudication procedures, the 
case should be returned to this Board, if in order.  The 
appellant need take no action until she is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






